Citation Nr: 0211232	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for bilateral 
hearing loss is 
being developed and will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 




INTRODUCTION

The veteran had active service from February 1975 to February 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  

In her substantive appeal, VA Form 9, received in December 
1999, the veteran indicated that she desired a travel board 
hearing.  In July 2000, she related that she no longer 
desired a hearing.  Therefore, the hearing request is 
considered withdrawn.  38 U.S.C.A. § 20.702(e).  

During the pendency of this appeal, in July 2001, the veteran 
revoked the power of attorney given to the Texas Veterans' 
Commission in favor of The American Legion.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
her alleged stressor did not involve combat.  

2.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support the 
diagnosis of PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  38 C.F.R. 
§§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102 and 4.3 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the October 1999 rating decision of the reasons and bases for 
the denial of her claim.  She was further notified of this 
information in the December 1999 statement of the case and in 
the February 2002 supplemental statement of the case.  The 
Board concludes that the discussions in the October 1999 
rating decision and in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed her of the information and evidence needed to 
substantiate the claim.  In addition, by letters dated in 
September 1999 and June 2002, the veteran was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, slip 
op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid her claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of her claim.  In March 2002, the veteran stated 
that there was no further evidence to submit.  There are VA 
examinations and opinions of record, as well as private 
opinions, and VA and private treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Factual Background

Service medical records are negative for complaint or 
diagnosis of PTSD.  The January 1975 service entrance 
examination report notes that psychiatric examination was 
normal.  The December 1975 report of separation examination 
reflects that psychiatric examination was normal.  She denied 
having or having had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  

Private treatment records show that the veteran complained 
that she was nervous in October 1976.  No relevant diagnosis 
was provided.  

Private treatment records received in August 1999 note that 
the veteran had auditory hallucinations consisting of voices, 
which she identified as voices advising her or commenting on 
her.  The examiner stated that the voices were in the nature 
of a PTSD flashback, since they were clearly related to the 
traumatic stress that began at that time and related to the 
traumatic experience.  The examiner stated that there was no 
evidence of pretraumatic psychosis, or any reason to suspect 
schizophrenia, or another psychotic disorder.  He concluded 
therefore, that the most parsimonious diagnosis was PTSD.  

In a statement in support of the claim, received in September 
1999, the veteran stated that during gas mask training in 
service, her gas mask leaked making it difficult for her to 
breathe.  She stated that she thought she was going to die 
and tried to take off the gas mask in order to breathe.  She 
indicated that she was unable to do so because the staff held 
her down.  She reported that her eyes were watering and she 
was gasping for breath as she was trying to fight off the 
staff as a result of horror and fear.  She related that as a 
result of the experience, she is unable to be in the presence 
of the smell of gas due to the feeling of suffocation.  She 
stated that she had increased irritability, depression, 
trouble concentrating, extreme watchfulness and an increased 
startle response.  

In a July 2000 VA outpatient treatment record, the examiner 
indicated that the diagnosis of PTSD was based on the 
veteran's report of a traumatic experience in association 
with gas mask training during service.  The examiner 
concluded therefore, that the diagnosis of PTSD from that 
incident would be considered service connected since there 
were no symptoms of PTSD before this incident.  

The veteran's father indicated that prior to service, the 
veteran had had no problems.  He related that after service, 
she seemed like a different person.  

On VA examination in January 2001, the relevant diagnoses 
were PTSD by self-report data and schizophrenia, chronic 
paranoid type.  The examiner stated that she viewed the 
veteran's behavior as far more representative of psychosis - 
schizophrenia, paranoid type, rather than PTSD.  She stated 
that it was possible that the veteran's fright over the gas 
mask experience with the feeling of smothering may be related 
to the psychotic thought process but that it was difficult if 
not impossible to determine the extent to which the diagnosis 
of PTSD had any validity of its own.  The examiner stated 
that the veteran did seem to experience a traumatic event.  
She noted however, that the manner in which she described the 
auditory hallucinations were in no way related to any combat 
or training trauma.  She stated that they were quite 
comparable to auditory hallucinations experienced by the 
schizophrenic.  The report of examination notes that the 
voices dialogued with each other and were of a command type.  
The examiner stated that the veteran was impulsive and 
unreliable.  Her behavior was noted to replicate that of the 
schizophrenic.  The examiner stated that it was as likely as 
not that the veteran suffered from schizophrenia, paranoid 
type, and often in acute exacerbation.  The report notes that 
premorbid functioning appeared normal but her behavior was 
noted to have changed during service.  Her inability to 
remember events was noted to manifest in confabulations and 
her concrete thinking was noted to typify schizophrenia and 
not PTSD.  

VA outpatient treatment records dated from July 1989 to 
January 2002 show a diagnosis of PTSD.  

VA treatment records, received in September 2001, show 
diagnoses of PTSD and schizophrenia, paranoid type versus 
schizoaffective disorder.  The records reflect that the 
veteran was hospitalized in April 2000.  The relevant 
diagnosis was substance induced psychotic disorder.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported having feeling as if she were smothering 
when she was held down during gas mask training.  38 C.F.R. 
§ 3.304(f).  Therefore, the claim for service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor reported by the veteran 
and relied upon by the competent medical professional 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  In other words, a veteran's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy and she has not 
alleged such.  Thus, she is not entitled to the provisions of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); § 3.304(f)  
Rather, the veteran's claimed stressor does not involve 
combat.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the manual M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  The Board, insofar as it finds below that 
there is no credible supporting evidence of a stressor, does 
not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.

Service medical records are negative for reference to gas 
mask training.  Nevertheless, the Board does not doubt that 
the veteran underwent such training.  38 U.S.C.A. § 1154(a) 
(West 1991 & Supp. 2001).  However, without credible 
supporting evidence of the claimed stressor during the 
training of having been forcibly held down causing her to 
feel as though she was suffocating, the claim is unsupported.  
The veteran has offered her own statements in support of the 
alleged stressful event, to include notation of such 
experiences as recorded by medical professionals.  A 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  In light of the above, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).



ORDER

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

